Citation Nr: 1429747	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-45 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, following left ankle surgery in September 2008.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1961 and from December 1961 to December 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision, issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a temporary total rating because of treatment for residuals, injury left ankle status-post stabilization with moderate degenerative arthritis.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of this transcript is associated with the record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In December 2011, the Board recharacterized the issue as entitlement to a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, following left ankle surgery in September 2008; and remanded the matter for further development, to include obtaining outstanding treatment records, and obtaining a clarifying medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 1998) where there was substantial compliance with remand directives).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

The preponderance of the evidence shows that the surgical treatment rendered in September 2008 is unrelated to the service-connected left ankle disability.  


CONCLUSION OF LAW

The criteria for payment of total disability rating for convalescence following left ankle surgery are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The notice requirements were accomplished in the September 2008 letter that was provided before the initial adjudication of the claim, and in the December 2011 and July 2012 letters that were provided after the initial adjudication of the claim.  The letters notified the Veteran of the information and evidence needed to substantiate his claim for a temporary total disability rating.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's applicable post-service treatment records identified, Social Security Administration (SSA) records, VA examination reports, lay statements and hearing testimony have been obtained.  The results of the VA examination reports in October 2008 and March 2012, cumulatively, are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, the examiners discussed the Veteran's medical history, described his left ankle disability, and associated symptoms in detail, and the circumstances preceding and proceeding his left ankle injury and subsequent surgery in September 2008, and supported all conclusions with analyses based on objective testing and observations.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Entitlement to Temporary Total Rating 

The Veteran is seeking entitlement to a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, following left ankle surgery in September 2008.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) below effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2 or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.   

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major body joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

In June 1980, the RO granted service connection for a left ankle disability.  In September 2008, the Veteran filed a claim for a temporary total rating based on left ankle surgery.  VA treatment records reflect that on September 1, 2008 the Veteran was brought to the emergency room after he tripped going down the stairs and fell about four steps.  The Veteran described immediate pain in his left ankle, and reported that his left ankle continued to throb and swell.  He gave a history of fracturing his left ankle 40 years earlier.  The assessment was Weber B ankle fracture, which was reduced by closed means, and the Veteran was placed in a splint.  The Veteran was then admitted to the VA hospital where he underwent open reduction and internal fixation of his left ankle fracture four days later.  The post-operative diagnoses were displaced comminuted retracted fracture of the distal fibula with rupture of the syndesmosis and deltoid rupture of the ligament with subluxation of the ankle joint.  The Veteran stayed in the hospital for 10 days.  The discharge summary reflects that the Veteran tolerated the left ankle surgery well and was in stable condition post-procedure.  He was discharged to a nursing home for continued rehabilitation and gait training.  

Notably, the claims file reflects the Veteran underwent left ankle surgery performed by a private physician from the Orlando Foot and Ankle Clinic in January 1994.  He was awarded a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, for this surgery, from January 9, 1994 to March 1, 1994.  In addition to his service-connected left ankle disability, a September 1998 VA treatment record shows the Veteran underwent left ankle surgery in 1995 and 1996.  Moreover, private treatment records reflect that the Veteran was involved in a motor vehicle accident in June 1997, after which he experienced an increase in his pre-existing left ankle pain.  However, a June 1997 private treatment record reflects the Veteran reported that his left ankle might have been jammed somewhat by his motor vehicle accident.  Also, an April 1998 private radiological consultation report shows that there was no evidence of acute injury to the left ankle.  

The Veteran was afforded a VA joints examination in October 2008.  The examiner indicated that medical records were available and reviewed, although the claims file was not available.  The Veteran reported that on September 1, 2008 he fell and fractured his left ankle, for which he underwent surgical repair.  He indicated that this fall was an accident, and was not related to any prior complaints regarding his left ankle.  The examiner observed that the Veteran needed a walker for walking, and was unable to walk or stand.  She noted that these limitations on walking and standing were temporary due to the fact that the Veteran was status-post recent left ankle surgery and was not ambulatory, but rather, was in a wheelchair.  The left ankle remained in a cast at the time of examination, thereby making joint examination impossible.  The diagnosis was status-post open reduction and internal fixation of the distal fibula and repair of the syndesmotive rupture.  The examiner opined that the Veteran's recent injury to his left ankle was not related to his injury in service.  

In his January 2009 notice of disagreement (NOD), the Veteran argued that his left ankle was not fractured because of a fall, but stated that his September 2008 fall occurred as a result of the breaking of his ankle while descending a staircase.  In his November 2009 substantive appeal (VA Form 9), the Veteran again reported that he did not fall down four steps, but rather, his left ankle broke and fractured on the second step.  

During his May 2011 hearing, the Veteran asserted that he disagreed with the October 2008 VA examiner's opinion that his recent left ankle injury was not related to the left ankle injury sustained during service.  The Veteran testified that in September 2008, upon leaving his friend's trailer, he stepped on the second step, at which time his left ankle exploded from the inside.  

In March 2012, the October 2008 VA examiner had the opportunity to review the Veteran's claims file, and opined that the Veteran's September 2008 left ankle surgery was less likely than not proximately due to or the result of his service-connected left ankle disability.  The examiner explained that the Veteran had clearly stated during the October 2008 VA examination that on September 1, 2008 he accidentally fell and sustained a fracture of his left ankle (left distal fibula).  The examiner concluded that the accident was unrelated to the fact that the Veteran was already service-connected for a left ankle disability.  The examiner also opined that the left ankle fracture sustained on September 1, 2008 was most likely unrelated to the history of a motor vehicle accident in June 1997.  

While the Veteran is competent to assert in the January 2009 and November 2009 statements, and in his hearing testimony, that his September 1, 2008 fracture, precipitating his subsequent surgery, was not related to tripping down the stairs and was caused by his service-connected left ankle disability, the Board finds these statements to not be credible when considered along with his early reporting at the time of the injury and during the October 2008 VA examination that it was related to an accidental fall.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Instead, the clinical record and VA examination report and medical opinion to be highly probative as to the cause of the September 1, 2008 left ankle injury.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

In determining whether a Veteran is entitled to a temporary total evaluation due to convalescence, the most probative medical evidence is that prepared at or near the time of the treatment requiring convalescence.  See Felden v. West, 11 Vet. App. at 430 (1998) (noting that a report rendered near the time of a hospital discharge or an outpatient release, or a later medical opinion issued close to the time of discharge or release, could be used to determine entitlement).  

Based on the above evidence, the Board finds the criteria for a temporary total evaluation under 38 C.F.R. § 4.30 have not been met.  The preponderance of the evidence shows that the September 2008 surgery is not related to his service-connected left ankle disability.  Thus, the Board finds the evidence does not support the criteria necessary for a temporary total evaluation under 38 C.F.R. § 4.30.  



ORDER

Entitlement to a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30, following left ankle surgery in September 2008, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


